The Attorney            General of Texas
                                                   November 30, 1981
MARK WHITE
Attorney General


SUprE”W &.,,,I   BUildhQ       Mr. Robert 0. Viterna                   Opinion No. MN-398
P. 0. BOX 12549                Rxecutive Director
Austin, TX. 78711              Texas Commission on Jail Standards      Re: Whether article 5115.1,
5121475-2501                   P. 0. Box 12985                         V.,T.C.S.,authorizes the Texas
Telex 91OlS74.1367
                               Austin, Texas   78711                   Commission on Jail Standards
Telecopier 5121475-0266
                                                                       to require a county to accept
                                                                       prisoners from a county jail
1607 Main St., Suite 1400                                              which fails to comply with
Dallas, TX. 75201                                                      minimum jail standards
21417428944

                               Dear Mr. Viterna:
4824 Alberta Ave., Suite 160
El Paso. TX. 79905                  You ask whether the Texas Commission on Jail Standards has the
81515335484                    authority to require that a county accept prisoners from a county
                               which has been found in noncompliance with minimum jail standards and
1220 Dallas Ave., Suite 202    against which an order has been issued by the commission prohibiting
Houston, TX. 77W2              confinement of prisoners in that county's detention facilities.
713/6500868
                                    It is clear from the legislative history of article 5115.1,
606 Broadway, Suite 312
                               V.T.C.S.. that the Texas Legislature created the Texas Commission on
Lubbock. TX. 79401             Jail Standards in 1975 for the purpose of improving conditions in
8061747~5239                   county jails by formulating and enforcing minimum standards for jail
                               construction. maintenance and operation and for the care, custody and
                               treatment of prisoners. See Texas Legislative Council, Statutory
4309 N. Tenth, Suite S
McAllen, TX. 78501
                               Standards and Present Conditions in Texas Jails, Report No. 62-2
5126924547                     (1973).

                                    To effectuate this purpose, the commission was granted certain
200 Main Plaza. suite 4OQ      remedial powers in section 11 of article 5115.1, V.T.C.S.. as follows:
San Antonlo, TX. 78205
512l2m191
                                        ..   (d) If the commissioners or sheriff does not
                                        comply within the time granted by the commission,
An Equal Opportunity/                   the commission mYY      by order, prohibit the
Affirmative Actlon Employer             confinement of prisoners in the noncomplying jail
                                        and designate another detention facility for their
                                        confinement. If a prohibition and transfer order
                                        is issued, the sheriff of the county in which the
                                        noncomplying jail is situated shall immediately
                                        transfer all prisoners to the detention facility
                                        specified by the commission.




                                                         p. 1352
Mr. Robert 0. Viterna - Page 2 (MW-398)



Section 11(e) of article 5115.1. V.T.C.S.. requires that the county
responsible for the nonconforming jail shall bear the cost of
transportation and maintenance of prisoners transferred by order of
the commission.

     A statute should be given a fair and sensible construction in
order to carry out the purpose for which it was enacted and should not
be construed in such a manner as to nullifv or defeat its purpose.
Citizens Bank of Bryan v. First State Bank, 580 S.W.2d 344, 348 (Tex.
1979); Salas v. State, 592 S.W.2d 653, 655 (Tex. Civ. App. - Austin
1979, no writ); Lopes v. Ramires. 558 S.W.2d 954, 957 (Tex. Civ. APP.
- San Antonio 1977, no writ).

     The commission has express authority to close a noncomplying
facility and provide for the detention of that county's prisoners
elsewhere. In order to effectuate this authority and to achieve the
statutory purpose of improving county jail conditions it is necessary
that the designated facility accept these prisoners.         Although
"detention facility" is not defined in the statute, a "fair and
sensible construction" would permit the commission to place prisoners
from noncomplying facilities in another county jail which the
commission knows to comply with its standards.

     Article 5116, V.T.C.S., requires the sheriff to keep in the
county jail all prisoners cosaaitted thereto by lawful authority,
subject to the order of the proper court. Ris responsibility for the
county jail is statutory. Tex. Const. art. V, $23; de la Garaa v.
State, 579 S.W.2d 220 (Tex. Grim. App. 1979). The legislature may
provide by statute that the sheriff receive prisoners from other
jurisdictions. See V.T.C.S. arts. 5117, 5118. See also V.T.C.S. art.
4413(32c) gg1.4;-Attorney    General Opinion IN-52 (1979). Thus,
pursuant to the authority granted it in section 11(d) of article
5115.1, V.T.C.S., the commission may require a county sheriff to
accept prisoners removed from a county jail which fails to meet
minimum standards.

                             SUMMARY

              The Texas Commission on Jail Standards can
         require a county to accept prisoners who have been
         removed from a county jail which fails to meet
         minimum jail standards. The county responsible
         for the nonconforming jail shall bear the cost of
         transportation and maintenance of prisoners
         transferred by order of the commission.

                                       3X@



                                         MARK      WHITE
                                         Attorney General of Texas




                                p. 1353
Mr. Robert 0. Viterna - Page 3     (MW-398)



JOHN W. FAINTER, JR.
First Assistant Attorney General

RICHARD E. GRAY III
Executive Assistant Attorney General

Prepared by Mary Golder &
Susan L. Garrison
Assistant Attorneys General

APPROVED:
OPINION COMMITTEE

Susan L. Garrison, Chairman
Jon Bible
Rick Gilpin
Mary Golder
Jim Moellinger




                                 P. 1354